Exhibit 10.1

AMENDMENT NO. 1 TO

OMNIBUS AGREEMENT

This Amendment No. 1, dated as of June 1, 2010 (this “Amendment”), to the
Omnibus Agreement entered into and effective as of July 2, 2007 (the “Original
Agreement”), is entered into by and among Spectra Energy Corp, a Delaware
corporation (“Spectra”), Spectra Energy Partners GP, LLC, a Delaware limited
liability company (“GP LLC”), Spectra Energy Partners (DE) GP, LP, a Delaware
limited partnership (the “General Partner”) and Spectra Energy Partners, LP, a
Delaware limited partnership (the “Partnership”). The above-named entities are
sometimes referred to in this Agreement each as a “Party” and collectively as
the “Parties.”

WHEREAS, The Original Agreement provides for the provision of certain services
and indemnities by the General Partner; and

WHEREAS, The Parties desire by their execution of this Amendment to modify the
previous agreement set forth in the Original Agreement, with respect to the
amount to be paid by the Partnership for certain general and administrative
services to be performed by Spectra and its Affiliates (as such term is defined
in the Original Agreement);

NOW, THERETOFORE, in consideration of the premises and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1. Amendments.

 

  A. Effective as of the date hereof, Section 3.1(c) of the Original Agreement
shall be amended and restated as follows:

“The amount for which Spectra shall be entitled to reimbursement from the
Partnership Group pursuant to Section 3.1(b) for Corporate Governance services
shall not exceed $3.6 million per calendar year (the “G&A Expenses Limit”) for a
period from July 2, 2010 through December 31, 2013, which amount shall be
pro-rated during the period from July 2, 2010 through December 31, 2010. The G&A
Expenses Limit shall be increased for the calendar years 2012 and 2013 by the
percentage increase in the Consumer Price Index – All Urban Consumers, U.S. City
Average, Not Seasonally Adjusted over the prior year period based on the most
recent information available from the U.S. Department of Labor. In the event
that the Partnership Group makes any acquisitions of assets or businesses or the
business of the Partnership Group otherwise expands during the first three
(3) years following the date of this Agreement, then the G&A Expenses Limit
shall be appropriately increased in order to account for adjustments in the
nature and extent of the Corporate Governance services provided by Spectra to
the Partnership Group, with any such increase in the G&A Expenses Limit subject
to the approval of the Conflicts Committee. After

 

1



--------------------------------------------------------------------------------

December 31, 2013, the G&A Expenses Limit will no longer apply and the General
Partner will determine the amount of expenses for Corporate Governance services
that will be properly allocated to the Partnership in accordance with the terms
of the Partnership Agreement. The G&A Expenses Limit shall not apply to
reimbursement for direct expenses of the Partnership as provided in
Section 3.2.”

 

  B. Effective as of the date hereof, the Original Agreement shall be amended by
adding a new Section 3.1(e) which shall read in its entirety as follows:

“During the period for which a G&A Expenses Limit is in effect pursuant to
Section 3.1(c), payments for reimbursement pursuant to Section 3.1(b) shall be
made on or prior to the tenth day following the end of each month, beginning on
August 10, 2010 (each a “Payment Date”). On each Payment Date, the Partnership
Group shall make a payment to Spectra or its designee equal to one-twelfth the
G&A Expenses Limit in effect during the month prior to such Payment Date;
provided that payments with respect to any partial period shall be pro-rated for
the actual number of days in such period. Following the end of each fiscal year
for which payments are made under this Section 3.1(e), Spectra shall timely
prepare a schedule of the actual amounts due under Section 3.1(c) for such
fiscal year. If such amounts are less than the G&A Expenses Limit in effect for
such period, Spectra shall repay the difference between the reimbursable amounts
and the amounts paid by the Partnership Group to Spectra. Any repayment may be
satisfied by offsetting amounts from subsequent payments made pursuant to this
Section.”

2. Miscellaneous. Except as herein provided, the Original Agreement shall remain
unchanged and in full force and effect. This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same amendatory instrument and any of the parties hereto may execute this
Amendment by signing any such counterpart. This Amendment shall be governed by,
and construed in accordance with, the law of the State of Texas.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, this 1st day of June, 2010.

 

SPECTRA ENERGY CORP By:  

/s/ Alan Harris

  Alan Harris   Chief Development Officer SPECTRA ENERGY PARTNERS GP, LLC By:  

/s/ Gregory J. Rizzo

  Gregory J. Rizzo   President and Chief Executive Officer SPECTRA ENERGY
PARTNERS (DE) GP, LP By:  

Spectra Energy Partners GP, LLC,

its general partner

By:  

/s/ Gregory J. Rizzo

  Gregory J. Rizzo   President and Chief Executive Officer SPECTRA ENERGY
PARTNERS, LP By:  

Spectra Energy Partners (DE) GP, LP,

its general partner

By:  

Spectra Energy Partners GP, LLC,

its general partner

By:  

/s/ Gregory J. Rizzo

  Gregory J. Rizzo   President and Chief Executive Officer

 

3